The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Applicant's election with traverse of Group I, claims 1-7 and 12-16 in the reply filed on June 3, 2022 is acknowledged.  The traversal is on the ground(s) that the presence of the AEM separator in each of Group I, II, and III indicates that the search and examination of all the claims in the application can be made without serious burden (page 2, 1st paragraph). This is found persuasive and claims 8-11 and 17-20 have been rejoined.
Claims 8-11 and 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of a separator for an electrochemical device, a redox flow battery (FRB), and a separator for a water desalination system, as set forth in the Office action mailed on April 4, 2022, is hereby withdrawn and claims 8-11 and 17-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James M. Heinen, Jr. (Reg. No. 62,758) on June 9, 2022.
Claim 17 has been amended as follows:
Line 1: after the word “comprising:” delete remaining part of the claim and insert 
---an acid stable anion exchange membrane (AEM) comprising: 
a chloromethylated polystyrene-block-poly (ethylene-ran-butylene) -block-polystyrene (SEBS) triblock copolymer wherein a chloromethylation reaction yielding the chloromethylated SEBS triblock copolymer comprises chlorobenzene; and 
one or more functionalizing cations. --- 

Allowable Subject Matter 
Claims 1-20 are allowed. 
The following is examiner’s statement of reasons for the indication of allowable subject matter: The present claims 1-20 are allowable over the closest references: Sangeetha et al. (IN 2011CH00580 A1), Ma et al. (CN 106883327 A), Dai et al. “Cross-Linked Quaternized Poly(styrene-b-(ethylene-cobutylene) -b-styrene) for Anion Exchange Membrane: Synthesis, Characterization and Properties”, ACS Appl. Mater. Interfaces 2016, 8, 20329- 20341, www.acsami.org,, and Yang et al. “Highly stable polyethylene glycol)-grafted alkaline anion exchange membranes", J. Mater. Chem. A, 2016, 4, 3886-3892.
Sangeetha discloses synthesize and characterize an anion exchange membrane (AEM) from poly styrene ethylene butylene poly styrene (PSEBS). The anion exchange membrane prepared viz. chloromethylation and quaternization and to process the ionomer into a membrane. Hydroxyl conducting based membranes was prepared by solution casting method. The ion exchange capacity (IEC) and ionic conductivity of the prepared membranes found to be in the range of 0.5 to 1.5 meq/g and 10-1 to 10-3 S/cm respectively. AEM of the present invention are useful in electrochemical applications, including fuel cells and other electrochemical devices. The maximum power density of 10.56 mW/cm2 was achieved from the prepared anion exchange membrane (abstract).
Sangeetha discloses a preparation of anion exchange membrane by a two step procedure, chloromethylation and quaternization and non-carcinogenic materials that were used for the chloromethylation process which are paraformaldehyde and concentrated hydrochloric acid, as the chloromethylating agent and zinc chloride as a catalyst instead of chloromethyl methyl ether and bis-chloromethyl ether (carcinogenic to human beings) (page 3).
Ma discloses an alkaline anion exchange membrane contains polystyrene or poly(styrene-ethylene-butylene) block copolymer as main chain, and a cationic functional group or long hydrophobic side chain bonded to part para-position elements having Ph of the polystyrene or poly(styrene-ethylene-butylene) block copolymer main chain by methylene. Molecular weight of said polystyrene is more than 100,000, and molecular weight of poly-(styrene-ethylene-butadiene) block copolymer is more than 40,000. Compared with the prior art, the present invention has simple film casting process, and is easy for large-area batch production. Prepared alkaline anion exchange membrane with hydrophobic long side chain has homogeneous, smooth and compact surface, and the electrical conductivity is up to 80mS/cm, which can meet the requirement of fuel cell to electrical conductivity of alkaline anion exchange membrane. The alkaline anion exchange membrane has good mechanical properties, has the elongation at break up to 500%, has good chemical stability, keeps stable in a high-temperature alkaline environment for more than 3000 h, has good heat stability, and has the glass transition temperature greater than 180°C (abstract).
Dai discloses that poly(styrene-b-(ethylene-co-butylene)-b-styrene) triblock copolymer (SEBS) was selected for functionalization and cross-linking reaction to prepare the anion exchange membrane. The cross-linked quaternized SEBS (QSEBS-Cn) membranes were synthesized by simultaneous of quaternization and cross-linking of chloromethylated SEBS with a di-difunctional tertiary amines. The spacer groups of 
(-CH2-)n in diamines did affect the functionalization, micromorphology and properties of the resulting QSEBS-Cn membranes. The ionic conductivity of QSEBS-Cn membranes greatly increased and methanol resistance slightly decreased with increasing the length of spacer groups in the cross-linked structures from -(CH2)-to -(CH2)6-. Compared to the un-cross-linked QSEBS, the QSEBS-Cn membranes behaved much higher mechanical property, service temperature, chemical stability and thermal stability. Moreover, the hybrid composite membrane of QSEBS-C6 with 0.5% of graphene oxide could also be in situ prepared. This hybrid membrane had both relatively high ionic conductivity of 2.0 x 10-2 S-cnr1 and high selectivity of 7.6 x 104 S-s-cm-3 at 60°C due to its low methanol permeability (abstract).
Yang discloses that a mechanically and chemically stable polyethylene glycol) (PEG)-grafted poly(styrene-ethylene-cobutylene-styrene) (SEBS)-based alkaline anion exchange membrane (AAEM) was designed, prepared and characterized. When subjected to tensile strain, the elongation at breaking of these SEBS-based AAEMs was up to 500%, a value 80 times greater than that of an AAEM using polystyrene as the main chain. Remarkably, the ion exchange capacity (IEC), conductivity, dimensions and mechanical properties of this AAEM could remain almost unchanged in 2.5 M KOH at 60°C for about 3000 h, indicating the excellent alkaline stability of the PEG-grafted SEBS-based AAEMs. As confirmed by TEM, the grafting of PEG could enlarge the size of the ion-conducting channels, significantly enhancing the conductivity of these AAEMs (80°C, from 29.2 mS cm -1 to 51.9 mS cm-1). Furthermore, the peak power density of an H2/O2 single fuel cell using this SEBS-based AAEM was up to 146 mW cm-2 at 50°C. Based on these outstanding properties, this membrane has potential application not only for fuel cells, but also for other electrochemical energy conversion and storage devices, such as redox flow and alkaline ion batteries (abstract).
Yang discloses that to obtain a highly stable and conductive AAEM, the molecular structure of the polymer used for preparing the AAEMs was designed as shown in Fig. 1. SEBS, the main chain, possesses good flexibility and good chemical stability in alkaline conditions, which is suitable for AAEMs. The processes for the polyethylene glycol) grafted SEBS-based AAEMs include chloromethylation, PEG-grafting and quaternization. The synthetic routes are shown in Scheme 1. The chloromethylation of SEBS and PEG-grafting were considered to be two rather important processes that determined the properties of the PEG-grafted SEBS-based AAEMs. Therefore, the influence of CD, PEG-grafting degree and the molecular weight of PEG on the microstructure and the properties of the AAEMs were investigated in detail.
However the above mentioned references of Sangeetha et al., Ma et al., Dai et al., and Yang et al. do not disclose or fairly suggest the claimed separator for an electrochemical device comprising an acid stable anion exchange membrane (AEM) comprising: a chloromethylated polystyrene-block-poly (ethylene-ran-butylene) -block-polystyrene (SEBS) triblock copolymer wherein a chloromethylation reaction yielding the chloromethylated SEBS triblock copolymer comprises chlorobenzene; and one or more functionalizing cations, as per instant claim 1, a redox flow battery (RFB) comprising the separator of claim 1, as per instant claim 8, a method for preparing a separator for an electrochemical device, as per instant claim 12, and a separator for a water desalination device comprising an acid stable anion exchange membrane (AEM) comprising: a chloromethylated polystyrene-block-poly (ethylene-ran-butylene) -block-polystyrene (SEBS) triblock copolymer wherein a chloromethylation reaction yielding the chloromethylated SEBS triblock copolymer comprises chlorobenzene; and one or more functionalizing cations, as per instant claim 17.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Sangeetha et al., Ma et al., Dai et al., and Yang et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764